UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1434



AFAF KANAZEH,

                                              Plaintiff - Appellant,

          versus


TRANS UNION CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-974-A)


Submitted:   September 2, 2003            Decided:   October 8, 2003


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Afaf Kanazeh, Appellant Pro Se. Mark E. Kogan, SATZBERG, TRICHON,
KOGAN & WERTHEIMER, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Afaf Kanazeh appeals the district court’s order and judgment

granting summary judgment to Trans Union Corporation and dismissing

her complaint.   The record does not contain a transcript of the

summary judgment proceedings.    An appellant has the burden of

including in the record on appeal a transcript of all parts of the

proceedings material to the issues raised on appeal.    See Fed. R.

App. P. 10(b); 4th Cir. R. 10(c). An appellant proceeding on appeal

in forma pauperis is entitled to transcripts at government expense

only in certain circumstances.       28 U.S.C. § 753(f) (2000).   By

failing to produce a transcript or to qualify for the production of

a transcript at government expense, Kanazeh has waived review of

the issues on appeal that depend upon the transcript to show error.

See Powell v. Estelle, 959 F.2d 22, 26 (5th Cir. 1992); Keller v.

Prince George’s County, 827 F.2d 952, 954 n.1 (4th Cir. 1987).    As

no error appears on the record before us, we affirm the district

court’s order.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2